Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED DESCRIPTION
1.	Claims 1-20 are pending.

Drawings
2.	The drawings filed on 03/25/2020 have been accepted by the Examiner.

Examiner’s Notes

3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 recite the limitations “wherein first and second comprise”. The claims do not recite what are the first and second object/elements that comprises controllers, processors or virtual machine.  It is not clear from the claim language that what are the first and second object/elements that comprises controllers, processors or virtual machine.  
The Examiner interprets the claims are “first and second controllers”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenboim (US 8325059) and further in view of ALSUP (US 20140089717 A1)
As per claim 1, Rozenboim (US 8325059) discloses: A redundant Internet-of-things control system, comprising (col 9 lines 32-40): a plurality of Internet-of-things devices, each producing output data (Abstract, “A slave node, coupled to the power bus, transmits information regarding solar panel performance”), (col  13 lines 45-55, : “the data and instructions can be obtained from centralized servers or peer to peer networks. Different portions of the data and instructions can be obtained from different centralized servers and/or peer to peer networks at different times and in different communication sessions or in a same communication session. The data and instructions can be obtained in entirety prior to the execution of the applications. the data and instructions can be obtained from centralized servers or peer to peer networks. Different portions of the data and instructions can be obtained from different centralized servers and/or peer to peer networks at different times and in different communication sessions or in a same communication session”) where the information regarding performance, “data/instructions are the output”);
Continuous network access while upgrading or evaluating services state of first and second controller is shown in (Abstract “A method and system includes a solar panel. A power bus is coupled to the solar panel. The power bus supports transmission of AC communication signals. A slave node, coupled to the power bus, transmits information regarding solar panel performance. A master node, remotely coupled to the slave node over the power bus, receives the information regarding solar panel performance from the slave node”);.
 a first controller providing network access communicating the output data over a network protocol network; a second controller providing network access communicating the output data over a network (col 3 lines 8 lines 14), (col 2 lines 10-20, “ In one of many embodiments of the present invention, the slave node includes a first controller, In one of many embodiments of the present invention, the master node includes a second controller. In one of many embodiments of the present invention, the information regarding solar panel performance is transmitted using a spread spectrum communications technique. In one of many embodiments of the present invention, the master node transmits information regarding configuration to the slave node; (col 3 lines 15-20  method of a communications protocol in accordance with one embodiment of the present invention.) 

wherein the first and second controllers provide the network access through a loop (col 14 lines 32-48 “the power bus and configured to connect the first terminal of the solar panel to the second terminal of the solar panel to form a loop between the capacitor and the solar panel; a slave node coupled to the power bus at a location outside the loop between the capacitor and the solar panel and configured to transmit information regarding the solar panel; and a master node remotely coupled to the slave node over the power bus to receive the information regarding the solar panel from the slave node”);
in which the first and second controllers change roles as a master node and a backup node to provide the network access continuously while upgrading or evaluating service states of the first and second controllers (col 2 lines 46-47, “In one of many embodiments of the present invention, a backup master node is further provided”) ( col 9 line 54-56 “In one embodiment, two head end mode, i.e., master modems, or more can be employed if, for example, a backup is required or if the system is very large in scale”). (col 10 lines 27-40 “The communication channel can act as a type of control channel. Once a slave node establishes communication with the master modem over the control channel, the master modem assigns to the slave node either a channel for exclusive use or a channel shared among two or three (or more) slave nodes. The master modem can communicate on all the channels simultaneously, thus having all the bandwidth required for the communication system, but with each individual slave node having only limited bandwidth access. A second control channel may be used as a backup, in case the primary control channel is unavailable due to, for example, radio frequency interference or some other operational problem”).
Rozenboim discloses the communication protocol  (col 3 lines 15-20  method of a communications protocol in accordance with one embodiment of the present invention.) and network access through a loop (col 14 lines 32-48). Rozenboim does not specifically disclose TCP/IP protocol and the loop is a synchronized loop.  However, in an analogous art ALSUP (US 2014008971) discloses the above limitation (ALSUP, [0020] [0092] A network utilizing a Modbus/TCP PLC 101 transmits data to specific UDP ports. [0088] To solve the synchronization problem, first it is important to determine exactly what should be synchronized. For industrial protocols, the intent is to synchronize the data processing loop and associated network activity on PLC 101 with the processing loop and network activity of the I/O device 103”).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of ALSUP  with the method of Rozenboim.   The modification would be obvious because one of the ordinary skill in the art would be motivated to develop a high speed secure transaction over the network in an error free mode.

As per claim 2 the rejection of claim 1 is incorporated and further Rozenboim  discloses loop,  sensors are quired read and the logic rules and decision made and outputs activate :
 (Rozenboim, col 2 lines 42-46,  col 8 lines 47-57, col 11 lines 40-55) ALSUP discloses:, wherein the synchronization loop is repeated with configured time periodicity [0097] The approach utilized in one ad-hoc synchronization embodiment may be thought of as a software-controlled phase-locked loop managing a programmable timer 201 at device 103”). The modification would be obvious because one of the ordinary skill in the art would be motivated to develop a high speed secure transaction over the network in an error free mode.

As per claim 3 the rejection of claim 1 is incorporated and further Rozenboim  discloses, wherein the first and second controllers each comprise a plurality of services (col 2 lines 10-15, , wherein each service comprises a plurality of service states and associated state rules, actions, measures and variables col 2 lines 42-46,  col 8 lines 47-57, col 11 lines 40-55, col 12 lines 35-45).
As per claim 4 the rejection of claim 1 is incorporated and further Rozenboim  discloses,, wherein the first and second controllers provide the network access continuously while conducting service state evaluations for the first and second controllers (col 2 lines 10-16), col 3 lines 9-12, .
As per claim 5 the rejection of claim 1 is incorporated and further Rozenboim  discloses, wherein the first and second controllers provide the network access continuously while updating service states for the first and second controllers (col 8 lines 40-50, col 11 lines 45-50, col 16 lines 10-20, (col 3 lines 8 lines 14), (col 2 lines 10-20,).
As per claim  6 the rejection of claim 1 is incorporated and further Rozenboim  discloses,, where the first and second comprise physically distinct controllers (col 9 lines 58 – col 10 lines 1-2).
As per claim 7 the rejection of claim 1 is incorporated and further Rozenboim  discloses, where the first and second comprise physically distinct processors within a common controller( col 9 line 20-30, col 13 line 59-67 – col 14 line 1-5, col 11 lines 10-30,) 
As per claim 8 the rejection of claim 1 is incorporated and further Rozenboim  discloses virtual loads (col 1 lines 31-35)  and first and second controller are distinct (col 9 lines 58 – col 10 lines 1-2).
Rozenboim does not disclose the controllers can run separate virtual machine on a common  processor. It is common knowledge in the art to have separate virtual machine on a common processor.  The modification would be obvious because one of the ordinary skill in the art would be motivated to increase the efficiency of the extraction function. 
To support the common knowledge the prior art Wollrath et al (US 20150149503) is cited in the 892. 
As per claim 9 the rejection of claim 1 is incorporated and further Rozenboim  discloses where the Internet-of-things devices comprise sensors ( col 10 lines 53-56).
As per claim 10 the rejection of claim 1 is incorporated and further Rozenboim  discloses where the Internet-of-things devices comprise output devices (col 5 lines 10-15), (col 15 lines 15-18).
As per claim claim 11 Rozenboim  disclose A method for controlling Internet-of-things things, comprising a  loop in which the first and second controllers change roles as a master node and a backup node to provide the network access continuously while upgrading or evaluating service states of the first and second controllers (col 3 lines 8 lines 14), (col 2 lines 10-20, “ In one of many embodiments of the present invention, the slave node includes a first controller, In one of many embodiments of the present invention, the master node includes a second controller. In one of many embodiments of the present invention, the information regarding solar panel performance is transmitted using a spread spectrum communications technique. In one of many embodiments of the present invention, the master node transmits information regarding configuration to the slave node; (col 3 lines 15-20  method of a communications protocol in accordance with one embodiment of the present invention). 

wherein the first and second controllers provide the network access through a loop (col 14 lines 32-48 “the power bus and configured to connect the first terminal of the solar panel to the second terminal of the solar panel to form a loop between the capacitor and the solar panel; a slave node coupled to the power bus at a location outside the loop between the capacitor and the solar panel and configured to transmit information regarding the solar panel; and a master node remotely coupled to the slave node over the power bus to receive the information regarding the solar panel from the slave node”);
in which the first and second controllers change roles as a master node and a backup node to provide the network access continuously while upgrading or evaluating service states of the first and second controllers (col 2 lines 46-47, “In one of many embodiments of the present invention, a backup master node is further provided”) ( col 9 line 54-56 “In one embodiment, two head end mode, i.e., master modems, or more can be employed if, for example, a backup is required or if the system is very large in scale”). (col 10 lines 27-40 “The communication channel can act as a type of control channel. Once a slave node establishes communication with the master modem over the control channel, the master modem assigns to the slave node either a channel for exclusive use or a channel shared among two or three (or more) slave nodes. The master modem can communicate on all the channels simultaneously, thus having all the bandwidth required for the communication system, but with each individual slave node having only limited bandwidth access. A second control channel may be used as a backup, in case the primary control channel is unavailable due to, for example, radio frequency interference or some other operational problem”);
Continuous network access while upgrading or evaluating services state of first and second controller is shown in (Abstract “A method and system includes a solar panel. A power bus is coupled to the solar panel. The power bus supports transmission of AC communication signals. A slave node, coupled to the power bus, transmits information regarding solar panel performance. A master node, remotely coupled to the slave node over the power bus, receives the information regarding solar panel performance from the slave node”);.
Rozenboim discloses the communication protocol  (col 3 lines 15-20  method of a communications protocol in accordance with one embodiment of the present invention.) and network access through a loop (col 14 lines 32-48). Rozenboim does not specifically disclose the loop is a synchronized loop.  However, in an analogous art ALSUP (US 2014008971) discloses the above limitation (ALSUP, [0020] [0092] A network utilizing a Modbus/TCP PLC 101 transmits data to specific UDP ports. [0088] To solve the synchronization problem, first it is important to determine exactly what should be synchronized. For industrial protocols, the intent is to synchronize the data processing loop and associated network activity on PLC 101 with the processing loop and network activity of the I/O device 103”).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of ALSUP  with the method of Rozenboim.   The modification would be obvious because one of the ordinary skill in the art would be motivated to develop a high speed secure transaction over the network in an error free mode.
Claims 12-20 are the method claims corresponding to the system claims 2-10 respectively and rejected under the same reason set forth in connection of the rejection of claims 2-10 above. 


Conclusion
6.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
	Gold US 10275176 B1  Data transformation offloading in an artificial intelligence infrastructure and other storage array controllers 110A-D (e.g., storage array controller 110A) may be designated with secondary status (also referred to as "secondary controller" herein). The primary controller may have particular rights, such as permission to alter data in persistent storage resource 170A-B (e.g., writing data to persistent storage resource 170A-B). At least some of the rights of the primary controller may supersede the rights of the secondary controller. For instance, the secondary controller may not have permission to alter data in persistent storage resource 170A-B when the primary controller has the right. The status of storage array controllers 110A-D may change. For example, storage array controller 110A may be designated with secondary status, and storage array controller 110B may be designated with primary status. In some implementations, a primary controller, such as storage array controller 110A, may serve as the primary controller for one or more storage arrays 102A-B, and a second controller, such as storage array controller 110B, may serve as the secondary controller for the one or more storage arrays 102A-B. For example, storage array controller 110A may be the primary controller for storage array 102A and storage array 102B, and storage array controller 110B may be the secondary controller for storage array 102A and 102B. In some i

MOCHIDA US 20150195102 To improve fault tolerance of a ring network, provided is a data transfer device system belonging to a ring network system. The data transfer device system includes a plurality of data transfer devices; the plurality of data transfer devices including a first data transfer device and a second data transfer device connected with the first data transfer device; the first data transfer device having a first ring port; and the second data transfer device having a second ring port. The first data transfer device controls whether to permit the first ring port and the second ring port to transfer data based on a state of the network system, an attribute of the first data transfer device in the data transfer device system, and an attribute of the data transfer device system in the network system.
Glazemakers US 20170230333 The private network 140 and other components in FIG. 1 may utilize any number and type of communication protocols, also referred to as the Internet Protocol (“IP”), or as the Transmission Control Protocol/Internet Protocol (“TCP/IP”). For example, the private network 140 may have address ranges as set by RFC 1918 for Internet Protocol Version 4 or IPv4 and RFC 4193 for Internet Protocol Version 6 or IPv6. As long as the networking tunnel is in place 631, the synchronization is active as illustrated by the loop 703-702. 
Pope US 20180343183 The PMA may comprise a phase locked loop to synchronize communications with the network. The PMA and the wider network may operate at the same clock speed. As such, the PMA may operate with the same phase and clock rate as the network. Higher level protocols such as TCP/IP have also evolved to provide retransmission should packet loss occur within the network.
Molyneaux; William F US 5475818 A  microprocessor based data communications controller board includes at least one microprocessor and is for controlling communications over a plurality of busses having different electrical specifications and using different communications procedures. The board includes a first interface for interfacing the microprocessor based data communications controller board with a first communications bus providing a multidrop serial master-slave synchronous data link controlled communications system. The board also includes a second interface for interfacing the microprocessor based data communications controller board with at least one second communications bus providing a Manchester encoded multidrop master-slave high-level data link controlled communications system. And the board also includes a third interface for interfacing the microprocessor based data communications controller board with a third communications bus providing a parallel processor-to-processor message passing.
Hann US 9584137 B2 A network element 120 is arranged to operate as a slave-end of the phase synchronized loop and a network element 130 is arranged to operate as a master-end of the phase synchronized loop.
Title: A system architecture for software-defined industrial Internet of Things, author: P Hu  published on 2015.
Title: Supporting smart-city mobility with cognitive Internet of Things, author: A Smoove et al, published on 2013 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHAMELI DAS/           Primary Examiner, Art Unit 2196